The decision of this court in Shore v. Chester (1974), 40 Ohio App.2d 412, and that of the Supreme Court in Millies v.Millies (1976), 47 Ohio St.2d 43, are harmonious. Both cases reach essentially the same result for essentially the same reasons. The only difference is that the Supreme Court did not consider or decide the issue of the interpretation of Civ. R. 58 set forth in Shore.
In Shore, this court held that Civ. R. 58 makes it improper for a trial court to both announce its decision and enter judgment by a single writing, since the rule requires that the decision be first announced to the parties and then a judgment entered pursuant thereto. However, the judgment in Shore was not predicated upon a violation of Civ. R. 58. Rather, this court found that there was no violation of Civ. R. 58 as interpreted by this court. We found that the mere label "Decision and Judgment Entry" does not render a judgment out of a writing that is otherwise merely a decision and which does not by language, or by application of Civ. R. 54(B), terminate the action or any separate part thereof.
Accordingly, the import of Shore like that of Millies is that a case is not terminated by "an equivocal order not readily identifiable as a judgment entry, but rather one arguably intended by the trial judge as an announcement of his decision * * *."
In Shore, we found that the caption "Decision and Judgment Entry" standing alone was insufficient to render a judgment out of a writing that in all other respects constituted no more than the announcement of a decision.
We held to the effect that such a caption standing alone did not change the character of the writing which "insufficiently contained notice of its finality." This conclusion was fortified by the fact that the local rules of the trial court expressly provide that the journal entry is to be prepared by counsel rather than the court.
However, where the trial court has unequivocally entered a judgment, the fact that Civ. R. 58, as interpreted by Shore, may have been violated does not render the judgment *Page 35 
any less a judgment, nor detract from the finality thereof.
The "Decision and Journal Entry" herein involved is much closer in language to constituting a judgment as well as a decision than was that involved in Shore.
In fact, the language used in the "Decision and Journal Entry" entered December 26, 1975, is identical to that used in the "Journal Entry" entered January 28, 1976. The only difference is that, in lieu of the introductory sentence contained in the December "entry" ("This case was heard by the Court on December 22, 1975, and submitted"), the following preface was inserted:
"This cause came to be heard on December 22, 1975, by the Court without a jury and the Court having heard the testimony of the witnesses called and the parties having considered the exhibits and statements of counsel finds as follows: * * *"
There is no significant difference in language between the December "entry" and the January "entry." That being the case, it is difficult to find that the December "entry" "insufficiently contained notice of its finality." The December "entry" contains just as sufficient "notice of its finality" as does the January "entry." Furthermore, the record indicates that the January "entry" and the notice of appeal were filed almost simultaneously.
Had the December "entry" been signed by the judge, I would find that it, rather than the January "entry," constituted the judgment herein. As the majority holds, the error in announcing the decision and entering the judgment by a single writing and single "announcement" is not jurisdictional and in no way detracts from the finality of the judgment so erroneously entered.
However, Civ. R. 58 provides that "* * * the court shall promptly cause the judgment to be prepared and, the court havingsigned it, the clerk shall thereupon enter it. A judgment is effective only when filed with the clerk for journalization. * * *" (Emphasis added.)
It is my view, as we originally held herein, that there can be no judgment unless and until it is signed by the *Page 36 
court, that is by the judge personally. The affixing of the judge's name by some unknown person who then initials the "signature" cannot meet the requirement by Civ. R. 58 that the court sign the judgment. The purpose of this requirement is obvious. There need be a clear and unequivocal indication in the record that the action is that of the judge. An initialed "signature" does not furnish that degree of clarity and certainty that is required. This is especially true where the decision and judgment are contained in a single writing since there is no prior indication either orally in open court or by a writing of the court's decision with which the initialed signature judgment can be compared to ascertain whether or not the judgment truly constitutes the action of the judge.
Here apparently the trial judge did not consider the December "entry" as having the requisite finality since he personally signed the January "entry." Since the two were virtually identical in language, the most probable justification for the judge's signing the January "entry" is that it was the first andonly entry he had signed since he had not personally signed the December "Decision and Journal Entry."
In any event, I concur in the majority finding that a writing cannot constitute a judgment meeting the requirements of Civ. R. 58 unless it is personally signed by the judge entering it.2
Regardless of its label, language, or phraseology, a writing not signed by the judge purportedly entering it cannot constitute a judgment. An initialed "signature" does not constitute signing by the court. Accordingly, I concur in the decision overruling the motion for reconsideration.
2 An entry signed by a "designated" judge for an absent judge pursuant to Civ. R. 63 constitutes a judgment since it constitutes action by the "designated" or "duty" judge. *Page 37